*NOT FOR PUBLICATION*

                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                     :
FRANK RODRIGUEZ,                     :
On behalf of himself and all others :
similarly situated,                  :   Civil Action No.: 18-7692(FLW)
                                     :
                         Plaintiff,  :
             v.                      :               OPINION
                                     :
NORTHLAND GROUP, LLC,                :
                                     :
                        Defendant. :
____________________________________:

WOLFSON, United States District Judge:

      This putative class action suit against Defendant Northland Group, LLC

(“Defendant), arises out of Plaintiff Frank Rodriquez’s (“Plaintiff”) claim that

Defendant violated the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692 et seq., by sending a debt-collection letter that failed to adequately notify

Plaintiff of his rights to dispute a debt. In the present matter, Defendant moves

to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6). For the reasons

set forth below, Defendant’s motion to dismiss is GRANTED.

                                 BACKGROUND

      For the purposes of this motion, the following facts are taken from the

Complaint and assumed as true. Plaintiff is a resident of Ocean, New Jersey.

Compl. ¶ 7.     Defendant is a debt collection agency operating in Edina,




                                        1
Minnesota. 1 Id. at ¶ 8. On February 12, 2018, Defendant sent Plaintiff a one-

page collection letter regarding a debt owed to TD Auto Finance, LCC, in the

amount of $6,793.69. See Compl., Exh. A., Letter dated February 12, 2018. In

its entirety, the letter reads as follows:

                                                  Customer Service: 866-550-6872
                                  OFFIC HOURS: MON- FRI: 8AM- 5PM CENTRAL TIME
                                                    Creditor: TD Auto Finance, LCC

      February 12, 2018
      Northland Reference Number: F4414270
      Account #: ******6825
      Balance Due: $6,793.69

                      We Would Like to Help You Resolve Your Account

      Dear Frank A Rodriquez,

      On 02/08/18 TD Auto Finance, LCC authorized Northland Group to collect this
      debt on their behalf. We are willing to negotiate a settlement for less than the full
      balance owed. Contact Northland Group to discuss a settlement or to make
      payment arrangements. This offer does not affect your rights set forth below:

      Unless you notify this office within 30 days after receiving this notice that you
      dispute the validity of this debt, or any portion thereof, this office will assume this
      debt is valid. If you notify this office in writing within 30 days after receiving this
      notice that you dispute the validity of this debt, or any portion thereof, this office
      will obtain verification of the debt or obtain a copy of a judgement and mail you a
      copy of such judgment or verification. If you request of this office in writing with
      30 days after receiving this notice this office will provide you with the name and
      address of the original creditor, if different from the current creditor.

      We look forward to hearing from you.

      Thank you,
      Northland Group
      866-550-6872

                                  Payment Methods
        Online: www.payments2northland.com- Phone: 866-550-6872- Mail: P.O. Box
                            390846, Minneapolis, MN 55439

Id.



1     There is no dispute that under 15 U.S.C. § 1692a(3), Plaintiff meets the
statutory definition of a “consumer,” and Defendant is a “debt collector” under
the FDCPA. See 15 U.S.C. § 1692a(6).
                                                2
      Based on this written communication, Plaintiff alleges that Defendant

violated: 1) 15 U.S.C. § 1692e by making false, deceptive, or misleading

representation or means in connection with the collection of the debt; and 2) 15

U.S.C. § 1692g for using unfair or unconscionable means to collect or attempt

to collect the debt. Id. at ¶ 38. Plaintiff advances two theories in support his

FDCPA claims; first, Plaintiff alleges that by using the word “if”, the validation

notice in the second paragraph of the letter, confuses the debtor on how to

dispute the debt. Second, Plaintiff submits that the phrase — “We look forward

to hearing from you” — conflicts with his right to dispute or request validation

of the debt in writing.

      In lieu of an answer, Defendant moves to dismiss Plaintiff’s claims, arguing

that Plaintiff fails to state a legal claim under the FDCPA.

                                      DISCUSSION

I.    Standard of Review

      Under Federal Rule of Civil Procedure 12(b)(6) a court may dismiss a

pleading “for failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). Federal Rule of Civil Procedure 8(a)(2) requires that a pleader’s

complaint contains “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).   When reviewing a Rule

12(b)(6) motion to dismiss, the court views the complaint and determines if the

factual allegations pleaded, if taken as true, “state a claim to relief that is

plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007).




                                         3
      When reviewing the motion to dismiss, the court must “accept as true all

the factual allegations in the complaint.” Letherman v. Tarrant County Narcotics

Intelligence and Coordination Unit, 507 U.S. 163, 164 (1993).      In addition, it is

required that all reasonable readings of the complaint be made in the favor of

the plaintiff.   Kaymark v. Bank of America, N.A., 783 F. 3d 168, 174 (3d. Cir.

2015). A motion to dismiss does not attack the merits of the action but requires

that the legal sufficiency of the complaint be tested.        See Fowler v. UPMC

Shadyside, 578 F. 3d 203, 210 (3d Cir. 2009).

      While the court accepts the facts alleged in the complaint as true, the

plaintiff’s pleadings must allege more than legal conclusions. Id. For a plaintiff

to survive a Rule 12(b)(6) motion, a plaintiff is obligated to provide factual

allegations that are sufficient to raise a right to relief above the speculation that

all of the allegations in the complaint are true and that are facially plausible on

their face. Twombly, 550 U.S. at 1959.         A complaint is plausible when the

plaintiff “pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A “sheer possibility that the defendant has

acted unlawfully” will not satisfy the plausibility requirement. Id. (quoting

Twombly, 550 U.S. 544 at 127).

      In determining whether a complaint meets the pleadings standard, the

Third Circuit requires that: 1) the court “outlines the elements a plaintiff must

plead to state a claim for relief; 2) carefully determine which allegations “are no

more than conclusions and thus not entitled to the assumption of truth; and 3)


                                         4
determine whether the remaining allegations that are well-pled give an

entitlement to relief. Bistrian v. Levi, 696 F. 3d 352, 365 (3d Cir. 2012); see also

Iqbal, 556 U.S. at 679.

II.   FDCPA

      Congress enacted the FDCPA “to eliminate abusive debt collection

practices by debt collectors.” 15 U.S.C. § 1692e. The purpose of the FDCPA is

to ensure that consumers are protected from fraudulent practices by prohibiting

certain abusive, deceptive, and unfair debt collection practices. Marx v. General

Revenue Corp., 568 U.S. 371, 374 (2013). Under the FDCPA, a debt collector is

prohibited from engaging in “any conduct the natural consequences of which is

to harass, oppress, or abuse any person in connection with the collection of

debt.” 15 U.S.C. § 1692d. As such, a debt collector cannot “use any false,

deceptive, or misleading representation or means in connection with the

collection of any debt.” 15 U.S.C. § 1692e. In connection with the present case,

the FDCPA requires debt collectors to provide the consumer with a written notice

containing certain information regarding the debt allegedly owed within five days

of initial communication. See 15 U.S.C. § 1692g(a).

      To ensure enforcement, the FDCPA creates a private right of action for

plaintiffs which enables them to bring suits against debt collectors who violate

the FDCPA’s provisions. 15 U.S.C. § 1692K; see Grant v. JPMorgan Chase Bank,

No. 12-06248, 2013 WL 1558773, at *2 (D.N.J. Apr. 10, 2013). To state a claim

under the FDCPA, a plaintiff must establish that “(1) he or she is a ‘consumer’

who is harmed by violation of the FDCPA; (2) the ‘debt’ arises out of a transaction


                                         5
entered into primarily for personal, family, or household purposes; (3) the

defendant collecting the debt is a ‘debt collector’; and (4) the defendant has

violated, by act or omission, a provision of the FDCPA.” Id. (quoting Berk v. J.P.

Morgan Chase Bank, N.A., No. 11-2715, 2011 WL 4467746, at *3 (E.D. Pa. Sept.

26 2011) (citing 15 U.S.C. §§ 1692a-o)). Additionally, “[a] threshold requirement

for application of the FDCPA is that the prohibited practices are used in an

attempt to collect a ‘debt.’” Zimmerman v. HBO Affiliate Group, 834 F. 2d. 1163,

1167 (3d Cir. 1987).

      The Third Circuit construes the language of the FDCPA broadly as it is a

remedial statute. Brown v. Card Service Center, 464 F. 3d. 450, 454 (3d Cir.

2006). Because of the FDCPA’s remedial nature, the court analyzes “any lender-

debtor communications [as] potentially giving rise to claims under the FDCPA”

and thus, communications between lenders and debtors “should be analyzed

from the perspective of the least sophisticated debtor.”           Id.   The least

sophisticated debtor perspective is a well-established legal principal recognized

throughout the Courts of Appeals. See, e.g., Baker v. G.C. Services Corp., 677 F.

2d 775 (9th Cir. 1982); U.S. v. National Financial Services, Inc., 98 F. 3d 131, 135

(4th Cir. 1996); Smith v. Transworld Systems, Inc., 953 F. 2d 1025, 1028 (6th

Cir. 1992). Further, the Third Circuit has held that the least sophisticated debtor

perspective is consistent with “basic consumer-protection principles” that are at

the heart of the FDCPA’s purpose. see Wilson v. Quadramed Corp., 225 F. 3d

350, 354 (3d Cir. 2000).




                                         6
      Under that standard, the court requires more than “simply examining

whether particular language would deceive or mislead a reasonable debtor.”

Brown, 464 F. 3d. at 454 (quoting Wilson, 225 F. 3d at 354); see also Gaziano v.

Harrison, 950 F. 2d 107, 111 (3d Cir. 1991). Rather, the least sophisticated

debtor standard requires less than that of a reasonable debtor, which would ask

“whether a particular debt collection communication would mislead or deceive a

reasonable debtor.” The reasonable debtor standard, however, does not “provide

solace to the willfully blind or non-observant.” Campuzano-Burgos v. Midland

Credit Management, Inc., 550 F. 3d 294, 299 (3d Cir. 2008).                The least

sophisticated debtor standard, on the other hand, presumes that the debtor has

“a basic level of understanding and willingness to read with care.” Rosenau v.

Unifund Corp., 538 F. 3d 218, 211 (3d Cir. 2008).            In addition, “the least

sophisticated debtor is bound to read collection notices in their entirely.”

Campuzano-Burgos, 550 F. 3d at 299.           Indeed, this standard “comports with

[the] basic purpose of the FDCPA . . . to protect ‘all consumers, the gullible as

well as the shrewd.’” Id. (quoting Wilson, 225 F. 3d at 354-55 (internal quotation

marks and citation omitted)).

      A.     § 1692g

      In the Complaint, Plaintiff alleges that Defendant violated § 1692g “by

failing to clearly and effectively convey to [] Plaintiff that any disputes must be in

writing, instead implying that such disputes may be made verbally.” Compl., ¶

52. Specifically, Plaintiff maintains that by using the word “if”, the validation

notice, included in the debt collection letter, is confusing to the least


                                          7
sophisticated debtor. According to Plaintiff, the notice is phrased in “permissive

terms,” which “ambiguously impl[ies] that the debt could be disputed in writing

or verbally.”   Pl. Opp. To Mot. To Dis. 6.    As such, Plaintiff argues that the

validation notice is misleading as the letter’s contents can be read to have two or

more meanings, and in that regard, Plaintiff maintains that the correct

information as to how to dispute the debt was not effectively communicated to

him, in violation of § 1692g.

      Section 1692g(a) provides that a debt collector is required to include the

following information within five days after the initial communication with a

consumer:

      (1) The amount of the debt
      (2) The name of the creditor to whom the debt is owed;
      (3) A statement that unless the consumer, within thirty days after
          receipt of the notice, disputes the validity of the debt, or any
          portion thereof, the debt will be assumed to be valid by the debt
          collector;
      (4) A statement that if the consumer notifies the debt collector in
          writing within the thirty-day period that the debt or any portion
          thereof, is disputed, the debt collector will obtain verification of
          the debt or a copy of a judgement against the consumer and a
          copy of such verification or judgement will be mailed to the
          consumer by the debt collector; and
      (5) A statement that, upon the consumer’s written request within the
          third-fay period, the debt collector will provide the consumer with
          the name and address of the original creditor, if different from
          the current creditor.

15 U.S.C. § 1692g(a). Indeed, Congress included these debt validation provisions

to guarantee that consumers would receive notice of their rights under the law.

Wilson, 225 F. 3d at 354. The FDCPA further mandates that if the consumer

has provided written notice within the 30-day period that he or she disputes the

debt, or requests the name of the original creditor, the debt collector must cease
                                         8
all efforts to collect the debt until the debt collector obtains and mails to the

consumer either verification of the debt, a copy of a judgement to the consumer,

or the name and address or the original creditor. See 15 U.S.C. § 1962g(b).

      Under these provisions of the FDCPA, debt collectors must provide

consumers with an explanation of their rights, which is known as a validation

notice. See Gaziano, 950 F. 2d at 111; Wilson, 225 F. 3d at 353. Congress

specifically included the requirement of a validation notice to ensure that

consumers would receive adequate notice of their rights under the law. Wilson,

225 F. 3d at 354 (citing Miller v. Payco-General American Credits, Inc., 943 F. 2d

482, 483-84 (4th Cir. 1991)). The “mere inclusion of the statutory debt validation

notice in the debt collection letter” by debt collectors is not sufficient to comply

with the law, however, true compliance with the FDCPA by debt collectors

requires that the validation notice is “conveyed effectively to the debtor.” Id.

      The Third Circuit has routinely held that an effective validation notice is

one “where the validation notice is [not] overshadowed or contradicted by

accompanying messages or notices from the debt collector.”          Id. at 355; see

Graziano, 950 F. 2d at 11; see also Caprio v. Healthcare Revenue Recovery Group,

LLC, 709 F. 3d 142 (3d Cir. 2013). Moreover, Congress has reconfirmed the

requirement that the validation notice not be overshadowed as integral to the

FDCPA, as Congress amended § 1692g(b) in 2016 to provide that “[a]ny collection

activities and communications during the 30-day period may not overshadow or

be inconsistent with the disclosure of consumer’s rights to dispute the debt or

request the name and address of the original creditor.” Caprio, 709 F.3d at 148.


                                         9
Thus, a collection letter cannot be deceptive, overshadowing, or contradictory so

as to make the least sophisticated debtor uncertain of their rights. Wilson, 225

F 3d. at 354. A collection letter is deceptive “when it can be reasonably read to

have two or more different meanings, one of which is inaccurate.” Id. (quoting

Russel v. Equifax A.R.S., 74 F. 3d 30, 34-35 (2nd Cir. 1996)). It is a question of

law left to the courts as to whether the language in a collection letter

overshadows or contradicts the FDCPA validation notice. Caprio, 709 F. 3d at

147.

       Here, to reiterate, the at-issue validation notice reads as follows:

       Unless you notify this office within 30 days after receiving this notice
       that you dispute the validity of this debt, or any portion thereof, this
       office will assume this debt is valid. If you notify this office in writing
       within 30 days after receiving this notice that you dispute the
       validity of this debt, or any portion thereof, this office will obtain
       verification of the debt or obtain a copy of a judgement and mail you
       a copy of such judgment or verification. If you request of this office
       in writing with 30 days after receiving this notice this office will
       provide you with the name and address of the original creditor, if
       different from the current creditor.

Compl., Exh. A., Letter dated February 12, 2018 (emphasis added). Plaintiff

takes issue with the word “if” used in the notice. Plaintiff argues that the first

sentence of the notice does not direct the debtor to submit a dispute in writing,

and he further contends that the next two sentences, despite referencing an “in

writing” requirement, are nonetheless couched in permissive terms. In other

words, Plaintiff posits that such language leaves the door open for the debtor to

conclude that a written dispute is merely an option, but not required. In support

of his position, Plaintiff cites two recent decisions in this district, Cadillo v.



                                           10
Stoneleigh Recovery Assocs., LLC, No. 17-7472, 2017 U.S. Dist. LEXIS 210870

(D.N.J. Dec. 21, 2017) and Poplin v. Chase Receivables, Inc., No. 18-404, 2 which

found identical validation notices violative of the FDCPA.

      In Cadillo and Poplin, the courts reasoned that using the word “if” in the

validation notice could confuse the least sophisticated consumer as to whether

a written response was required. See Cadillo, 2017 U.S. Dist. LEXIS, at *6-7.

Both courts were concerned that by employing such permissive language, a

consumer could believe that either a written or oral response is sufficient to

dispute the debt.   While the reasoning of Cadillo and Poplin is well taken, I

respectfully disagree. This is not the first time I have confronted this issue.

Previously, I held in Borozan v. Fin. Recovery Servs., No. 17-11542, 2018 U.S.

Dist. LEXIS 104691 (D.N.J. Jun. 22, 2018), that a validation notice identical to

the one here did not violate the FDCPA. I reasoned, which explanation equally

applies here, that by using the word “unless” in the first sentence, the notice

informs the consumer of the consequences if he or she fails to dispute the debt.

Id. at *19. Then, the remainder of the notice provides instructions on how to

dispute the debt and the effect of disputing a debt. Under the least sophisticated

debtor standard, the consumer is presumed to have read the whole letter. See

Campuzano-Burgos, 550 F.3d at 299.          In that regard, the consumer would

understand that the notification mentioned in the second sentence refers to the

first; that is, read together, unless the debtor disputes the debt in writing, the



2    The Poplin decision is not published online. A copy of the Letter Order was
submitted by Plaintiff.
                                       11
debt would be presumed valid. In fact, nowhere does the notice suggest that a

debtor may verbally dispute the debt. Rather, the only method included in the

notice is an in-writing requirement. As such, I do not find that by using the word

“if” in the validation notice here, a consumer would be confused as to how to

dispute the debt. Furthermore, it cannot be overstated that the language used

in the validation notice tracks closely the statutory language contained in §

1692g(a)(3)-(5). Indeed, in drafting its notice, Defendant presumably relied on

the plain language of the statute and mirrored such language in its debt

collection letters. As a matter of fairness, Defendant should not be subjected to

statutory liability in this context when it reasonably relied on the very statute to

craft the notice at issue.

      I note that numerous courts, when confronted with identical validation

notices, are in accord with my conclusion. See, e.g., Hernandez v. Mercantile

Adjustment Bureau, LLC, No. 13-843, 2013 U.S. Dist. LEXIS 166836 (D.N.J. Nov.

22, 2013); Hillman v. NCO Fin. Sys., Inc., No. 13-2128, 2013 U.S. Dist. LEXIS

137221 (E.D. Pa. Sep. 25, 2013); Max v. Gordon & Weinberg P.C., No. 15-2202,

2016 U.S. Dist. LEXIS 14703 (D.N.J. Feb. 8, 2016); Riccio v. Sentry Credit, Inc.,

No. 17-1773, 2018 U.S. Dist. LEXIS 15661 (D.N.J. Jan. 31, 2018); Ferrulli v. BCA

Fin. Servs., No. 17-13177, 2018 U.S. Dist. LEXIS 168631 (D.N.J. Sep. 28, 2018);

Velez v. Cont'l Serv. Grp., No. 17-2372, 2018 U.S. Dist. LEXIS 57282 (M.D. Pa.

Apr. 4, 2018); Parker v. CMRE Fin. Servs., Inc., No. 07-1302, 2007 U.S. Dist.

LEXIS 82272 (S.D. Cal. Nov. 5, 2007); Sebrow v. NCO Fin. Sys., Inc., No. 08-

1725, 2009 U.S. Dist. LEXIS 76582 (E.D.N.Y. Aug. 27, 2009); Borucki v. Vision


                                        12
Fin. Corp., No. 13-386, 2013 U.S. Dist. LEXIS 80419 (E.D. Wis. June 7, 2013);

Moore v. Ingram & Assoc., Inc., 805 F. Supp. 7, 8-9 (D.S.C. 1992); Aronson v.

Commercial Fin. Servs., No. 96-2113, 1997 U.S. Dist. LEXIS 23534 (W.D. Pa.

Dec. 22, 1997).

      Next, Plaintiff argues that the placement of the phrase — “We look forward

to hearing from you” — after the validation notice further misleads a consumer

into calling Defendant to dispute his or her debt. Having already determined

that the validation notice did not use any false, deceptive, or misleading

representation in connection with the collection of Plaintiff’s debt, Plaintiff’s

argument is unconvincing. Contrary to Plaintiff’s position, the phrase, read in

conjunction with the rest of the letter, does not come close to suggesting to a

least sophisticated debtor that he or she should contact Defendant in the event

the debt is to be disputed. Instead, the phrase, where it is placed, merely invites

the consumer to call to resolve, not dispute, the account; the phrase neither

explicitly invites the consumer to call to dispute a debt, nor threatens or

encourages the consumer to waive his or her statutory rights to challenge the

validity of the debt. Similar language used in debt collection letters had been

found to be appropriate under the FDCPA. See Magana v. Amcol Sys., No. 17-

11541, 2018 U.S. Dist. LEXIS 94779, at *12 (D.N.J. June 6, 2018)(“One must

stretch their imagination past the point of discomfort, and past the point of the

least sophisticated debtor, to read the phrase ‘please contact’ for ‘questions’ as

being equivalent to an invitation to call to dispute, quarrel, or argue over the

validity of a claim.”); Robinson v. Northland Grp., Inc., No. 17-12023, 2018 U.S.


                                        13
Dist. LEXIS 119518, at *19 (D.N.J. Jul. 18, 2018)(finding that the phrase “[w]e

look forward to hearing from you” does not violate the FDCPA because it is merely

“used in the context of a general invitation to call about any questions in a

separate closing paragraph”); Reizner v. Nat'l Recoveries, Inc., No. 17-2572, 2018

U.S. Dist. LEXIS 74229, at *23 (D.N.J. May 2, 2018) (finding that the phrase

“[f]or further information, please write or call us at the address or number

contained in this notice,” did not violate the FDCPA because it “does not

expressly state that Plaintiff should call to contest the debt”); see also Terran v.

Kaplan, 109 F.3d 1428, 1430 (9th Cir. 1997) (use of “[u]nless an immediate

telephone call is made” did not overshadow or contradict validation notice);

Vasquez v. Gertler & Gertler, Ltd., 987 F. Supp. 652, 657 (N.D. Ill. 1997) (use of

“contact[] me without further delay” did not overshadow or contradict validation

notice).

      Plaintiff’s comparison of the disputed phrase here to the language

examined in Caprio is inapt.      In Caprio, the plaintiff challenged a collection

letter's instruction for him to call or write to defendant, if he believed he was not

responsible for the debt in connection with the service described. Caprio, 709

F.3d at 145 (“If we can answer any questions, or if you feel you do not owe this

amount, please call us toll free at 800-984-9115 or write us at the above

address.”) (emphasis removed). The Third Circuit held that this language

overshadowed the letter's validation notice, because it directed the plaintiff to

call or write in order to dispute the debt, even though a consumer is required to

raise a debt dispute in writing under the FDCPA. Id. at 152. In other words, the


                                         14
Third Circuit found that the letter was invalid, because the complained-of

language could “be reasonably read to have two or more different meanings, one

of which is inaccurate.” Id. (citation and quotations omitted). Here, no such

language was used. Unlike Caprio, the indication that Defendant was looking

forward to hearing from Plaintiff in order to resolve the account is not subject to

different meanings, since the phrase lacks any reference to the debt itself. In

other words, the invitation to call in this case was not used in such a way as to

confuse the least sophisticated debtor or to offer an inaccurate choice of action.

Caprio is clearly distinguishable from this case.

      Likewise, Plaintiff’s reliance on Homer v. Law Offices of Frederic I. Weinberg

& Assocs., P.C., 292 F. Supp. 3d 629 (E.D. Pa. 2017), is misplaced. In Homer,

the offending language — “hears from you” — was used within the statutorily

required paragraph of the debt validation notice informing the consumer of his

rights. Id. at 631. The letter there read, “Unless this office hears from you within

thirty (30) days after the receipt of this letter that you dispute the validity of the

debt, or any portion of thereof, this office will assume the debt is valid.” Id.

(emphasis added). In the same paragraph, the notice went on to provide the

writing requirement consistent with § 1692g(a)(4) and § 1692g(a)(5). Id. However,

the court found that the “hears from you” language was not a colloquial phrase

that would be understood by the least sophisticated debtor to mean that a

dispute must be in writing. Id. at 632.

      Here, the phrase, “We look forward to hearing from you,” is not placed or

intertwined within the statutory required notice concerning a disputed debt as


                                          15
in Homer. Rather, it is a general invitation to call about resolving — not disputing

— the debt, and in a separate closing paragraph. To read the phrase at issue

into the previous paragraph, which uses language nearly identical to that which

is required by § 1692g(a), would be a “bizarre and idiosyncratic interpretation of

the letter as a whole.” Magana, 2018 U.S. Dist. LEXIS 94779, at *13 (citation

and quotations omitted). Accordingly, Plaintiff has failed to state a claim under

§ 1692g.

      B.    § 1692e

      Plaintiff’s § 1692e claim is premised on the same allegations as his § 1692g

claim regarding the debt collection letter. Because Plaintiff’s § 1692g claim fails,

correspondingly, his § 1692e claim also fails. Section 1692e(10) prohibits “[t]he

use of any false representation or deceptive means to collect or attempt to collect

any debt or to obtain information concerning a consumer.” 15 U.S.C. §

1692e(10). Indeed, “[w]hen allegations under 15 U.S.C. § 1692e(10) are based on

the same language or theories as allegations under 15 U.S.C. § 1692g, the

analysis of the § 1692g claim is usually dispositive.” Caprio, 709 F.3d at 154;

Reynolds v. Encore Receivable Mgmt, No. 17-2207, 2018 U.S. Dist. LEXIS 83902,

at *16-17 (D.N.J. May 18, 2018)(“Because Plaintiff's claim under Section 1692e

is based on the same allegations as her claim under Section 1692g, the foregoing

analysis as to Section 1692g is dispositive.”). Even if it were not dispositive, the

language used in the debt collection letter is not “a false representation or

deceptive,” because the language cannot be reasonably read to have two or more




                                        16
different meanings, one of which is incorrect. See Rosenau v. Unifund Corp., 539

F.3d 218, 222 (3d Cir. 2008).

      Accordingly, Defendant’s motion to dismiss is GRANTED.




Dated: December 13, 2018                         /s/ Freda L. Wolfson
                                                 Hon. Freda L. Wolfson
                                                 United States District Judge




                                      17
